              Case 1:19-cv-11092-ER Document 16 Filed 09/02/20 Page 1 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                                  September 2, 2020
ROBERT DICICCO, individually and on behalf of all
others similarly situated,
                                 Plaintiffs,

                              - against -                                        OPINION AND ORDER

PVH CORPORATION,                                                                       19 Civ. 11092 (ER)

                                                  Defendant.


Ramos, D.J.:
                                                                                                                        1
           Robert DiCicco brought this putative class action against the PVH Corporation



Consumer Contract, Warranty and Notice Act, and the implied covenant of good faith and fair

dealing.2 Specifically, DiCicco alleges that PVH, a clothing manufacturer, engages in a sales

practice of listing                    and               former prices on price tags of items that have

purportedly been discounted so as to induce consumers into believing that they are getting a deal.

PVH now moves to dismiss the complaint

GRANTED.




1
    According to PVH, its actual name is PVH Retail Stores LLC. See Doc. 9, at 1.
2
    Although the complaint also claims that PVH violated federal pricing regulations, it is well established that the

not private litigants. See, e.g., Oliver v. United States Bancorp, No. 14 Civ. 8948 (PKC), 2015 WL 4111908, at *6

                                                         nternal citations omitted).
             Case 1:19-cv-11092-ER Document 16 Filed 09/02/20 Page 2 of 17




    I.   BACKGROUND

         A. Factual Background

         DiCicco is a resident of New Jersey. See Compl., Doc. 1, ¶ 17. PVH, a Delaware

apparel corporation with its headquarters in New York, owns and operates several Van Heusen

outlet stores in New Jersey. See id. ¶¶ 20-22.

         Before filing the instant lawsuit, DiCicco and his counsel had allegedly made visits to

multiple Van Heusen company stores in New Jersey, on multiple dates, and stores of other

                                                                                 , to observe the extent

and frequency of the sales and discounts PVH offers on its products. See id. ¶ 49.

counsel had also used a computer program                                                            on

                          over the years, the data collected from which purportedly confirmed that



See id. ¶ 50.

         On October 24, 2019, DiCicco visited              Van Heusen outlet store

         in Blackwood, New Jersey. Id. ¶ 17, 55. At that time, the store had hung large banners

stating that the                                                                                  . Id.

During that visit, DiCicco purchased

shirt, and                   -sleeve shirt, all at vastly discounted prices.3 Id. ¶¶ 78, 89, 100.

DiCicco claims that the listed original prices on those items           wholly                because they

do not represent the



3

$27.20. Id. ¶ 56.                                                                               , Id. ¶¶ 89
91, and                          -sleeve shirt, which was listed at $65.00. Id. ¶¶ 100 102.

                                                    2
            Case 1:19-cv-11092-ER Document 16 Filed 09/02/20 Page 3 of 17




offered for sale for a substant                                                   . Id. ¶¶ 10 11, 81 85, 92

94, 173 175. DiCicco further claims that any savings that he received were illusory because the

discounted prices were effectively the same prices regularly charged for those items by PVH. Id.

¶¶ 98 99, 171. Finally, DiCicco claims that he would not have paid any money to PVH but for

the fraudulent discounted prices. Id. ¶ 176.

          DiCi                            practice of fraudulent price discount advertising violates the

NJCFA, the New Jersey Truth in Consumer Contract, Warranty and Notice Act, and the implied

covenant of good faith and fair dealing, and seeks both declaratory and injunctive relief under the

New Jersey Declaratory Judgment Act. See generally id.

          B. Procedural History

          DiCicco commenced the instant action on December 3, 2019. 4 Doc. 1. That same day,

DiCicco also filed a statement of relatedness representing that the instant action contains

identical factual allegations as in Tripicchio v. PVH Corporation, No. 19 Civ. 5729 (ER)

(S.D.N.Y.). Doc. 3. On January 23, 2020, PVH moved to dismiss on the basis that the

complaint fails to state a claim pursuant to Federal Rules of Civil Procedure 8(a), 9(b), and

12(b)(6). Doc. 8.

    II.   LEGAL STANDARD

          A. Rule 12(b)(6) Motion to Dismiss

          When ruling on a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6),

the court must accept all factual allegations in the complaint as true and draw all reasonable


4

different plaintiff named Vincent Tripicchio. See Tripicchio v. PVH Corporation, No. 19 Civ. 5729 (ER)
(S.D.N.Y.); see also Tripicchio v. PVH Corporation, No. 19 Civ. 6147 (JGK) (S.D.N.Y.). In case No. 19 Civ. 5729,
PVH was granted leave to file a motion to dismiss on the basis, inter alia, that Tripicchio was not a bona fide
                                                                                                                that
suit                           due. Tripicchio withdrew from case No. 19 Civ. 6147 a few days later and was
replaced by another plaintiff.

                                                         3
            Case 1:19-cv-11092-ER Document 16 Filed 09/02/20 Page 4 of 17




                                    Nielsen v. Rabin, 746 F.3d 58, 62 (2d Cir. 2014). The court is



                  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007)); see also id. at 681 (citing Twombly



                               Id. at 678 (quoting Twombly, 550 U.S. at 570). A claim is facially



                                                                   Id. (citing Twombly, 550 U.S.

at 556). More specifically, the plaintiff

                                                     Id.



Twombly, 550 U.S. at 570; Iqbal, 556 U.S. at 680.



                                                                                      Sikhs for

Justice v. Nath, 893 F. Supp. 2d 598, 615 (S.D.N.Y. 2012) (quoting Villager Pond, Inc. v. Town

of Darien

                                                                                        ement of




Halebian v. Berv, 644 F.3d 122, 130 (2d Cir. 2011) (quoting

N.Y.C., 458 F.3d 150, 155 (2d Cir. 2006)).




                                                 4
            Case 1:19-cv-11092-ER Document 16 Filed 09/02/20 Page 5 of 17




          B. Heightened Pleading Standard under Rule 9(b)

          Beyond the requirements of Rule 12(b)(6), a complaint alleging fraud must satisfy the

heightened pleading requirements of the Federal Rule of Civil Procedure 9(b) by stating the

circumstances constituting fraud with particularity. See, e.g., ECA & Local 134 IBEW Joint

Pension Trust of Chi. v. JP Morgan Chase Co., 553 F.3d 187, 196 (2d Cir.2009) (citing Tellabs,

Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 319 20 (2007)). Specifically, Rule 9(b)

requires a complaint                                    the plaintiff contends were fraudulent, (2)

identify the speaker, (3) state where and when the statements were made, and (4) explain why the

                                DiMuro v. Clinique Laboratories, LLC

Cir. 2014) (quoting Mills v. Polar Molecular Corp., 12 F.3d 1170, 1175 (2d Cir.1993)). Put

another way,               requires that a plaintiff set forth the who, what, when, where and how of

                      See U.S. ex rel. Kester v. Novartis Pharm. Corp., 23 F. Supp. 3d 242, 252

(S.D.N.Y. 2014).

III.      DISCUSSION

          A. Pleadings Under Rule 9(b)

                                      expressly based on his allegations that PVH engages in

                                                                                             . PVH

contends that DiCicco has not plausibly alleged the circumstances constituting the fraud with the

requisite particularity under the heightened pleading standards set forth in Rule 9(b). The Court

agrees.

          Under                                       ]n advertiser shall not use a fictitious former

                             -9.6. A former price is considered fictitious if it cannot be supported

with proof that it was: (1) the price at which a substantial number of sales of the item or



                                                  5
           Case 1:19-cv-11092-ER Document 16 Filed 09/02/20 Page 6 of 17




comparable merc

price was advertised, or (2) the price at which the item or comparable merchandise was offered

                                                                                         t 90 days before the

price was advertised. See id.

         It is well settled that claims sounding in fraud must allege at minimum all essential facts

                                                                                   that is, the who, what,
                                                      5
when, where and how o                                     See Lieberson v. Johnson & Johnson Consumer

Companies, Inc., 865 F. Supp. 2d 529, 538 (D.N.J. 2011) (quoting In re Suprema Specialties,

Inc. Sec. Litig., 438 F.3d 256, 276 77 (3d Cir. 2006)) (internal quotation marks omitted); see

also United States ex. Rel. Chorches v. Am. Med. Response, Inc., 865 F.3d 71, 81 (2d Cir. 2017).

In the context of claims alleging false discount pricing, generalized allegations of an

investigation do not suffice under Rule 9(b). See Rael v. Dooney & Bourke, Inc., No. 16 Civ.

371 (JM), 2016 WL 3952219, at *3 (S.D. Cal. July 22, 2016). Courts have found that Rule 9(b)




Camasta v. Jos. A. Bank Clothiers, 761 F.3d 732, 738 (7th Cir. 2014) (citation omitted).

                                   gations include: (1) an investigation that consists of visits to

multiple Van Heusen company stores in New Jersey on multiple dates, as well as the stores of

other retailers to observe the extent and frequency of the sales offered by PVH; (2) data compiled

                                                                                                  October 24 visit

to a Van Heusen outlet store. These allegations lack the requisite particularity required by Rule



5
  DiCicco notes in his opposition that NJCFA places the burden upon the advertiser to prove that its prices are not
fictitious. However, DiCicco is in a federal court, and thus he must still comply with the federal pleading standards
under Rule 12(b)(6) and Rule 9(b).

                                                          6
          Case 1:19-cv-11092-ER Document 16 Filed 09/02/20 Page 7 of 17




                                                          s           investigation omits any

mention of which store locations were visited, when the visits took place, what items were

investigated, and at what prices the unidentified items were offered for sale on those unidentified

dates. Also missing from DiC              -paragraph summary of the computer program used to

track the websites of three department stores is any allegation that it also tracked any PVH or

Van Heusen websites. S

purpose of putting PVH on notice of the precise misconduct alleged, so that PVH can properly

defend itself. See Rael, 2016 WL 3952219, at *3 (finding similarly vague assertions of an



complaint.).

       To be sure, courts have allowed plaintiffs to plead a complex and lengthy fraudulent



                                                         tails of every instance where the scheme

has been used. See U.S. v. Wells Fargo Bank, N.A., 972 F. Supp. 2d 593, 616 (S.D.N.Y. 2013)

(internal citations omitted). However, such examples will only support generalized allegations

of fraud to the extent tha

                                                        Id. DiCicco has not done so here, as there

is no factual allegation tending to show that the former prices listed for the three items that he

purchased during his October 24 visit were fictitious, and not the prices at which either PVH or

other retailers previously offered those items or comparable items for sale.

       Contrary to his assertion, the price tags, sales receipt, and th

front on October 24, 2020 only show that those items were on sale that day, not that they were

always on sale. Cf. Camasta, 761 F.3d at 738. (affirming dismissal of complaint alleging false



                                                  7
            Case 1:19-cv-11092-ER Document 16 Filed 09/02/20 Page 8 of 17




discount pricing and explaining that the mere fact that Jos. A. Bank has frequent sales of various



Jersey regulations do not prohibit a retailer from offering discounts, or even an extended sale

event at a particular store, provided that the former prices listed are not fictitious. Cf. Waldron v.

Jos. A. Bank Clothiers, Inc., No. 12 Civ. 2060 (DMC), 2013 WL 12131719, at *3 (D.N.J. Jan.

                                                                 tise promotions and sales events

                                Nor does the investigation cure this defect, as the complaint does

not allege that either DiCicco or his counsel observed the price of these three items or

comparable items during store visits, or that the computer program tracked the price thereof.

Simply put, DiCicco has alleged no facts on which an inference can be drawn that the listed

former prices of the items he purchased during the October 24 visit were not actually their

former prices.

       Accordingly, DiCicco has failed to plead facts, plausibly and with the requisite

particularity required by Rule 9(b), supporting his generalized assertions that PVH engages in a

fraudulent practice of listing fictitious former prices on its products. This alone warrants

dismissal of the instant action because each of his claims is based on the allegation that PVH lists

fictitious former prices on its products.

       B.              Claim Under The New Jersey Consumer Fraud Act

                                             ere pled with the requisite particularity, PVH

contends, as a separate basis for dismissal, that DiCicco has also failed to plausibly allege that he

was injured by                    ly false discount pricing.

       The NJCFA

                                            See Thiedemann v. Mercedes-Benz U.S.A., LLC, 872



                                                  8
           Case 1:19-cv-11092-ER Document 16 Filed 09/02/20 Page 9 of 17




A.2d 783, 791 (N.J. 2005). In order to state a claim under the NJCFA, a private litigant must




                                     Lieberson v. Johnson & Johnson Consumer Companies, Inc., 865

F. Supp. 2d 529, 538 (D.N.J. 2011) (internal citations omitted).

         The NJCFA, in its original form, authorized the New Jersey Attorney General to bring an

action thereunder without having to prove damages.6 See Thiedemann, 872 A.2d at 791. When

the Act was later expanded to include a private right of action, the New Jersey legislature added,



ascertainable loss as a result of the unlawful condu              Id. (internal citations and quotation



                                                                                                 Id at 794.

         An ascertainable loss is one t

            See Annecharico v. Raymour & Flanigan, No. 16 Civ. 1652 (FLW), 2016 WL

7015615, at *7 (D.N.J. Nov. 30, 2016) (internal citations omitted). In actions alleging product

misrepresentation, a plaintiff may show ascertainable loss by demonstrating either that he

                   -of-                                                                                   See id.

(internal citations omitted).

         Out-of-pocket Loss

         To adequately plead an out-of-pocket loss, a plaintiff must allege one of the following:

(1)


6



surplusage,                       c. 11, at 3 n.1. Unlike private litigants, the New Jersey Attorney General may
challenge such a practice without having to show any loss, and thus a remedy still exists.

                                                         9
          Case 1:19-cv-11092-ER Document 16 Filed 09/02/20 Page 10 of 17




violations, i.e.                                                                                   Id.

Here, DiCicco neither alleges that the Van Heusen items he purchased were worthless, nor that

he was caused to spend additional money as a result of                   . Rather, DiCicco

contends that an out-of-pocket loss occurs whenever a false statement by the seller causes a

customer to pay money to the seller which they would not otherwise have paid. See Doc. 11 at

22. The Court disagrees.

        Contrary to his assertion, neither Lee v. Carter-Reed, 4 A.3d 561 (N.J. 2010) nor Dicuio

                   , No. 11 Civ. 447, 2012 WL 3278917 (D.N.J. Aug. 9, 2012) holds otherwise.

Although the Court in Lee did find that the purchase price of the dietary supplement at issue

constituted an out-of-pocket-loss under the NJCFA, it did so based on the plaintiff

that defendant falsely promised its dietary supplement would reduce belly fat when it did not do

so, rendering the supplement                                                               Dicuio,

plaintiffs alleged that defendant sold printers containing three separate color toner cartridges

without sufficiently disclosing that replacement of all three cartridges was required when any

one of them was depleted. 2012 WL 3278917, at *2 3. The plaintiffs claimed that they were

forced to spend more money on replacement cartridges than they reasonably expected when they

bought the printers. Id., at *3. The Dicuio court found that out-of-pocket loss was sufficiently

alleged because the plaintiffs alleged having to purchase replacement printer cartridges due to

             omissions. Id., at *7.

        DiCicco also relies on Munning v. Gap, Inc.           , 238 F. Supp. 3d 1195 (N.D.Cal.

2017). In Munning

advertised as being on sale but were allegedly never offered for sale at the prices listed on the

websites. See generally id. The Munning court found that the plaintiff sufficiently alleged an



                                                 10
          Case 1:19-cv-11092-ER Document 16 Filed 09/02/20 Page 11 of 17




out-of-pocket loss by alleging that she paid Gap $108 in reliance on the false promise that she

was receiving discounted merchandise and that she would not have paid any money otherwise.

See generally id.

         This Court respectfully declines to follow the Munning c                 The Munning

court, noting that Gap failed to sufficiently address Dicuio, expressly relied on Dicuio in finding

that         -of-pocket loss can occur even where a plaintiff is misled into purchasing something

            Id. at 1201. As discussed above, Dicuio only supports that proposition insofar as a

plaintiff can

false advertising. Indeed, this is evident from the Munning c        own characterization of

Dicuio                    -of-pocket loss where plaintiffs expended funds to purchase additional

color toner cartridges to replace non-exhausted cartridges and where plaintiffs stated they would

                                                                See id. Here, DiCicco has not

alleged that he had to spend additional money as a result of having bought the Van Heusen

products, or that they are worthless. Accordingly, DiCicco has not alleged an out-of-pocket loss.

         Benefit-of-the-Bargain

         The benefit-of-the-bargain theory requires a customer to plead that he was deceived into

purchasing a product that is

Mladenov v. Wegmans Food Mkts, Inc., 124 F. Supp. 3d 360, 375 (D.N.J. 2015) (citing Smajlaj

v. Campbell Soup Co., 782 F. Supp. 2d 84, 99 (D.N.J. 2011)). While the difference in value

between the product promised and the one actually delivered often manifests as

                      it is also present in cases where a product is falsely held out as having some

objective quality or features it actually lacks. Smajlaj, 782 F. Supp. 2d at 99. For example, in

Smajlaj



                                                11
          Case 1:19-cv-11092-ER Document 16 Filed 09/02/20 Page 12 of 17




regular soup, ascertainable loss was established by the difference in retail price between what

plaintiffs paid for the purportedly lower-sodium soup and what they actually received. See id.

        As PVH correctly points out, DiCicco does not allege that the Van Heusen products he

bought were defective, or that they were missing any objective quality or feature promised or

advertised by PVH. Nor does he allege that he was dissatisfied with those items, ever tried to

return them, or demanded a refund from PVH.7 Rather, he claims that PVH deprived him of the

benefit of the bargain by failing to deliver the promised discounts. However, New Jersey courts

have dismissed NJCFA claims making allegations of false discount price advertising that are

similar to those in the instant action. For example, in                             , the plaintiff alleged

                                   at a sales event where it purportedly offered various housewares at

great discounts, a Nespresso machine he bought for $299.99 as having a

$625.00, and a                      suggested retail price                of $499.99. 2011 WL 6585, at

*1 (N.J. Super. Ct. App. Div. June 28, 2010), cert. denied, 6 A.3d 441 (N.J. 2010). Like

DiCicco, the plaintiff in Hoffman similarly claimed that the Nespresso machine he bought had

never previously [been] sold at $625.00, and the MSRP was                                          Id. The



in Thiedemann, found that plaintiff failed to show an ascertainable loss. Id. at * 2. The

Appellate Division held



                         Id. The holding in Hoffman is consistent with holdings by an



7
                                                                                 tainable loss because he never
sought to return the Van Heusen products he purchased despite claiming that he would not have bought them but for
the promised savings. DiCicco has therefore conceded that argument. See, e.g., Meridian Autonomous Inc. v. Coast
Autonomous LLC, No. 17 Civ. 5846 (VSB), 2018 WL 4759754, at *5 (S.D.N.Y. Sep. 30, 2018) (finding argument
conceded where plaintiffs failed to oppose it).


                                                       12
           Case 1:19-cv-11092-ER Document 16 Filed 09/02/20 Page 13 of 17




overwhelming majority of courts including courts in this district, that disappointed bargain-

hunters do not suffer any actual injuries or damages simply because they did not get as good a

deal as they expected under consumer protection laws that similarly adopt the loss of the benefit

of the bargain theory.8 See, e.g., Shaulis v. Nordstrom, Inc., 865 F.3d 1, 12 (1st Cir. 2017)

(interpreting the Massachusetts Consumer Protection Act); Gerboc v. ContextLogic, Inc., 867

F.3d 675, 679 81 (6th Cir. 2017) (interpreting the Ohio Consumer Sales Practices Act); Kim v.

               , 598 F.3d 362, 364 (7th Cir. 2010) (interpreting the Illinois Consumer Fraud and

Deceptive Business Practices Act); DaCorta v. Am. Retail Grp., Inc., No. 16 Civ. 1748 (NSR),

2018 WL 557909, at *7 8 (S.D.N.Y. Jan. 23, 2018) (interpreting New York General Business

Law); Irvine v. Kate Spade and Co., No. 16 Civ. 7300 (JMF), 2017 WL 4326538, at *4

(S.D.N.Y. Sept. 28, 2017) (same).

                      contention that Furst v. Einstein Moomjy, 860 A.2d 435 (N.J. 2004), and

Cannon v. Ashburn Corp., No. 16 Civ. 1452 (RMB/AMD), 2016 WL 7130913 (D.N.J. Dec. 7,

2016), supports his theory of injury is similarly unpersuasive.9

         In Furst, the plaintiff paid $1,199 for a carpet tagged with a regular price of $5,775. 860

A.2d at 439. Upon delivery, the plaintiff discovered that the carpet he received was both

damaged and smaller than the one he had selected. Id. Claiming the carpet plaintiff saw in the



8
                                                                                             , applying California law,
that a disappointed bargain hunter may suffer actual injury based on his subjective valuation of the product. 718
F.3d 1098, 1104 (9th Cir. 2013). However, as another court in this district observed, Hinojos
holdings of other federal courts that disappointed bargain hunters do not allege any actual injury simply because
                                                      See Belcastro v. Burberry Ltd., No. 16 Civ. 1080 (VEC), 2017
WL 744596, at *3 (S.D.N.Y. Feb. 23, 2017). In any event, unlike California law, New Jersey law does not
                                                                                   See Thiedemann, 872 A.2d at 795
                                                         Hoffman


9
 DiCicco also cites to case law holding that a plaintiff need not plead the precise amount of the ascertainable loss,
or evidentiary material establishing the loss, which PVH does not dispute. See Doc. 11 at 5 7.


                                                          13
             Case 1:19-cv-11092-ER Document 16 Filed 09/02/20 Page 14 of 17




store had been mistakenly tagged with the wrong sale price, defendant offered to deliver a

replacement carpet only if plaintiff paid the difference between the wrongfully tagged sale price

and what plaintiff actually paid. As such, Furst was a defective product case that did not involve

false discount advertising. By the time the case came before the New Jersey Supreme Court on

appeal, there was no dispute that the defendant had violated the NJCFA and that the plaintiff had

suffered an ascertainable loss. The only dispute, as relevant here, was simply how to calculate

that loss.



delivering defective goods and then refusing to provide conforming goods, a cus

ascertainable loss is the replacement value of                          Id. at 440. As a result, plaintiff,

who argued that $5,775 was the true value of the carpet he contracted to buy, was entitled on

                                                                                     Id. As such, the holding

in Furst d                                  theory of injury.10 In reaching its holding, the New Jersey



                                                                               Id. at 442. Here, DiCicco

received precisely the Van Heusen products he saw and selected. In addition, he asserts that

those product true market value is what he paid. In other words, DiCicco got exactly what he

paid for.

           Finally,                           Cannon is also misplaced. In Cannon, the plaintiffs

alleged that the defendant advertised fictional or inflated original prices for bottles of wine sold

on its website. 2016 WL 7130913, at *1 2. While the Cannon court found

that plaintiffs have alleged a loss of the benefit of the bargain by alleging that the bottles of wine


10
     The Court notes that Hoffman, which post-dated Furst,
                                                    . The New Jersey Supreme Court declined certiorari in Hoffman.

                                                         14
           Case 1:19-cv-11092-ER Document 16 Filed 09/02/20 Page 15 of 17




they received were less valuable than the bottles advertised, it did so primarily on the basis of

two factors that distinguish Cannon from the instant case. Id. at *7 8. First, the Cannon court




to the winemaker and winery. Id. at *8 n.5. Here, the only allegations as to the actual value of

                    products are regarding their prices. In addition, the Cannon court expressly

recognized that

rely on the original price as indicator of the market value of a wine. Id

contention that Cannon supports his theory of injury is unpersuasive.

         Accordingly, DiCicco                                                  -of-the-

his alleged injury that PVH failed to deliver the discounts it promised is not one that New Jersey

courts have recognized as an                           . For all the foregoing reasons, his NJCFA

claim must be dismissed.

         C.                                     11


         It is well settled that the New Jersey Truth in Consumer Contract and Warranty Notice

                        does not establish separate consumer rights or seller responsibilities, but

                                                                               Watkins v. Dineequity,

Inc.                                                        Shelton v. Restaurant.com, 70 A.3d 544, 558

(N.J. 2013)).                     s TCCWNA claim

Compl. ¶ 183. Accordingly, because DiCicco fails to state a claim under NJCFA, his TCCWNA

claim must also be dismissed. See Grisafi v. Sony Elecs, Inc., No. 18 Civ. 8494 (JMV), 2019



11
                                 are dismissed, the Court
                                                                                          -year statute of
limitations for fraud claims.

                                                      15
         Case 1:19-cv-11092-ER Document 16 Filed 09/02/20 Page 16 of 17




WL 1930756, at *9 (D.N.J.



claim based on the alleged CFA violation also fails

fails because

only alleged

under the CFA      Compl. ¶ 185; see also Spade v. Select Comfort Corp., 181 A.3d 969, 981 (N.J.

2018). In any event, because his TCCWNA claim is based on his allegation that PVH listed

fictitious former prices for its products, it also fails because he fails to allege such practice with

the required particularity under Rule 9(b).

        To state a claim for breach of the implied covenant of good faith and fair dealing, a

                                       Reilly v. Ceridien Corp., No. 10 Civ. 5142 (JLL), 2011 WL

735512, at *5 n.2 (D.N.J. Feb. 22, 2011). Here, the only injury described is the loss of the

promised discounts. Therefore, f

the implied covenant of good faith and fair dealing must also be dismissed.

                                           under the New Jersey Uniform Declaratory Judgment

Act seeks relief based on his CFA, TCCWNA and implied covenant claims, and thus is

dismissed as well.

        D. Leave to Amend

        Lastly, PVH                                                                            on the

basis that                                                                              for either: (1)

                                                                       or (2) his failure to satisfy

                                                                                              Circuit,

in Loreley Financing (Jersey) No. 3 Ltd. V. Wells Fargo Securities, LLC



                                                  16
         Case 1:19-cv-11092-ER Document 16 Filed 09/02/20 Page 17 of 17




                                                      91 (2d Cir. 2015) (internal citations

omitted). Here, DiCicco has not previously amended the complaint, and the Court does not find

that amendment would necessarily be futile. For example, it is still possible for DiCicco to

                                                                         s, and to offer additional

allegations about the actual value of the Van Heusen items he purchased, or an objective basis to

determine that they were different from what was promised. Therefore, the instant action is

dismissed without prejudice and DiCicco is permitted, if he wishes, to file an amended

complaint.

IV.    CONCLUSION

       For the reasons set forth above,         motion to dismiss is granted without prejudice. If

DiCicco wishes to file an amended complaint, he must do so by September 23, 2020. The Clerk

of the Court is respectfully directed to terminate the motion, Doc. 8.

It is SO ORDERED.

Dated: September 2, 2020
       New York, New York




                                                17
